Citation Nr: 1116272	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent disability rating for this condition retroactively effective from March 28, 2003, the date of receipt of this claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In September 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration, including especially to have the Veteran undergo another VA compensation examination to reassess the severity of his PTSD.  He had this additional VA compensation examination in February 2010.

In February 2011, after considering the results, the AMC issued a decision increasing the initial rating for the Veteran's PTSD from 30 to 50 percent as of the same retroactive effective date - March 28, 2003.  The AMC also sent him a supplemental statement of the case (SSOC) in February 2011 concerning this increase, but denying a rating higher than 50 percent.  He since has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).



FINDING OF FACT

According to the medical and other evidence in the file, it is just as likely as not the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for an even higher 70 percent initial rating for the PTSD, though no greater rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2003 and December 2004, prior to initially adjudicating the claim in August 2005, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  So he received all required basic VCAA notice before initially adjudicating his claim.  Therefore, there was no timing defect in the provision of the notice.

Also keep in mind that his claim arose in the context of him trying to establish his underlying entitlement to service connection - since granted.  He is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and SSOCs discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial 30 percent rating, then 50 percent rating, but not an even higher rating.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for VA compensation examinations in September 2006 and February 2010 to assess and then reassess the severity of his PTSD.  Notably, the Board primarily remanded this claim in September 2009 so the AMC could arrange for that additional February 2010 VA examination.  There was substantial compliance with this 

remand directive since the report of that examination contains the findings and additional information needed to determine whether the rating for the PTSD again should be increased.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, this most recent VA compensation examination was in February 2010, so relatively recently.  Another examination is not needed since there is sufficient evidence, already of record, to fairly decide the claim insofar as determining the severity of the PTSD in relation to the schedular requirements.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The mere passage of time does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  

Moreover, keep in mind the Board is partially granting the claim - increasing the initial rating for the PTSD from 50 to 70 percent, albeit not assigning an even higher 100 percent rating, the highest possible.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  


II.  Analysis-Entitlement to an Initial Rating Higher than 50 Percent for the PTSD

Although, as mentioned, the initial rating for the PTSD has been increased during the pendency of this appeal, from 30 to 50 percent, the Veteran believes he is rightfully entitled to an even higher rating.  His PTSD is rated under 38 C.F.R. § 4.130, DC 9411.

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claims for increased ratings that do not involve initial ratings).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation 

will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under a General Rating Formula found at 38 C.F.R. § 4.130.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by VA's Schedule for Rating Disabilities, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of the individual is.  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Here, with resolution of all reasonable doubt in his favor, the evidence of record supports assigning an initial rating higher than 50 percent for the Veteran's PTSD, in particular, a greater 70 percent initial rating.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed his personal statements, STRs, VA treatment records, and his September 2006 and February 2010 VA examination reports.  

In October 2005, a VA treating physician concluded that on account of the PTSD the Veteran is "totally and permanently disable[d] to be gainfully employed."  There was no clearly articulated rationale for this finding, aside from a general reference to past medical treatment records and clinical observations in that October 2005 treatment session.  This physician also assigned a GAF score of 45, reflective of serious mental health-illness symptomatology and impairment.  
DSM-IV at 46-47.

The Veteran subsequently had a VA compensation examination for his PTSD in September 2006.  As for familial and social relations, he reported he had three failed marriages, was now again divorced and had limited contact with his daughter.  Aside from visits from his adult son, he had no meaningful social relationships.  In this regard, he further reported he is very irritable around others and admitted to hypervigilance and avoiding large groups.  His objective mental status examination was mostly unremarkable, but he was anxious and dysphoric, appeared rather nervous and tense, and was tearful throughout the examination.  He reported that he had worked for nearly 33 years with a railroad company, ultimately becoming a conductor.  That examiner added, however, that if the Veteran "were to return to work, his symptoms of [PTSD], especially his difficulty in being around groups of other people and his difficulty concentrating would make it difficult for him to function in an employment setting."  Significantly, though, he reported stopping working after he had a pacemaker installed, so acknowledging his retirement was not primarily, if at all, due to mental health illness associated with his PTSD.  And accordingly, this VA examiner assigned a GAF score of 53, indicative of only relatively moderate symptoms and difficulty in social and occupational functioning.  Id.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is to say, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  And on the basis of unemployability, alone, a 100 percent disability rating is warranted.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).

But having said that, the Court also has held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating, in and of itself, is recognition that the impairment attributable to his service-connected disability makes it difficult to obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The question, instead, is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  Also, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective versus objective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Partly as a result of the need for additional information concerning this employability issue, in its September 2009 remand the Board directed the Veteran undergo another VA compensation examination for additional comment on whether his PTSD is totally incapacitating from an occupational standpoint or just, instead, makes it difficult for him to obtain and maintain substantially gainful employment.  

And, as mentioned, the Veteran had this additional examination in February 2010.  During this additional evaluation, he reported experiencing depressed mood approximately four days a week, difficulty sleeping, memory problems and suicidal ideations three to four times a week.  On objective mental status evaluation, the examiner observed the Veteran had constricted affect, dysphoric mood, sleep impairment, visual hallucinations (but not persistent), and mildly impaired recent and immediate memory.  This examiner further determined the Veteran has PTSD symptoms of difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  He confirmed the Veteran's severe depressive symptoms, notably acknowledging they could not clearly be disassociated from his PTSD.  The holding in Mittleider v. West, 11 Vet. App. 181 (1998), is especially instructive in this regard, wherein the Court pointed out that VA regulations require that, unless the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability (here, PTSD) can be distinguished from any other diagnosed psychiatric disorders, VA must give him the benefit of the doubt (see 38 C.F.R. §§ 3.102 and 4.3) and for all intents and purposes consider all psychiatric symptoms in the adjudication of the increased-rating claim.  As such, the Board presumes for this present appeal that his depressive symptoms are part and parcel of his PTSD and, thus, must be considered in the overall rating of this service-connected disability.


Regarding employability, the February 2010 VA examiner specifically stated that, "[d]ue to the Veteran's reported irritability and discomfort with others, as well as his concentration difficulties, he appears to be most suitable for sedentary or physical, part-time employment with low-stress/demand, minimal interaction with other staff or customers, and flexible hours to accommodate any motivational difficulties.  The potential for long-term maintenance of such employment is unclear."  Importantly, this VA examiner indicated the PTSD causes some noticeable occupational impairment, but stopped short of concluding the Veteran is altogether incapable of obtaininig and maintaining any substantially gainful employment due to his PTSD.  Indeed, this VA examiner specifically explained there is not total occupational and social impairment due to the PTSD inasmuch as the Veteran is still capable of working in a physical or sedentary environment within certain parameters.  And the type of parameters mentioned do not fall within the purview of special consideration or accommodation that would be considered just "marginal employment" of the type contemplated by 38 C.F.R. §§ 4.16(a) and 4.18.  See again also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Also significant is the fact that this February 2010 examiner determined the Veteran has no deficiencies in the areas of judgment, thinking, family relations, work, and mood.  And while this examiner generally concluded that "[t]he Veteran's reported intrusive memories, concentration difficulties, irritability, depressed mood and motivational difficulties lead to reduced reliability and productivity if he were currently employed," this examiner nonetheless assigned a GAF score of 52.  According to the DSM-IV, a GAF score in this range (51-60) indicates the Veteran has just relatively moderate symptoms or moderate difficulty in social and occupational functioning.  See DSM-IV at 46-47; 38 C.F.R. § 4.130.  The Board realizes that a VA treating provider who earlier evaluated the Veteran assigned a lower GAF score of 45 in October 2005, indicative of severe symptoms and impairment, but this score seems exceptionally low compared to the other scores of record.  These other GAF scores, instead, range from 52 to 60, so suggest moderate not severe social and occupational impairment.  Id.  And to the extent the Veteran has severe or serious social and occupational impairment, perhaps on occasion, 

this is contemplated by the higher 70 percent rating the Board is granting in this decision.  That is to say, the Board concludes this medical evidence is equally probative on whether the Veteran has severe versus just moderate social and occupational impairment on account of his PTSD.  And in this circumstance he is given the benefit of the doubt and it presumed that his PTSD is severe, thereby entitling him to the higher 70 percent rating.  38 C.F.R. §§ 4.3, 4.7.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as sleeping difficulties, anger, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his competency to make these proclamations must be distinguished from the weight and credibility of his lay testimony, which are factual determinations going to the ultimate probative value of this evidence).  

On the other hand, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiner, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is 
multi-factorial, not just predicated on his lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Overall, then, the Veteran exhibits the type, frequency and severity of symptoms required for a higher rating of 70 percent, but not for an even higher 100 percent rating, the highest possible.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  The Board emphasizes that the February 2010 VA examiner found that the Veteran's PTSD does not cause total occupational and social impairment, as would warrant an even higher 100 percent rating.  And to the extent that his PTSD and associated symptoms impair or hinder the types of employment he can successfully undertake, his 70 percent rating is recognition of this.  38 C.F.R. § 4.1.  Indeed, since his PTSD has never been more than 70-percent disabling at any time since the effective date of service connection, the Board also cannot "stage" this rating.  Fenderson, 12 Vet. App. at 125-26.  

In sum, resolving all reasonable doubt in his favor, the evidence supports increasing the initial rating from 50 to 70 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Beyond this, however, the preponderance of the evidence is against the claim, in turn precluding the assignment of a still higher 100 percent initial rating.  Id.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's PTSD has markedly interfered with his ability to work, meaning above and beyond that contemplated by his now higher 70 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily - if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 70 percent rating is granted for the PTSD, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


